Case ef MFU Document 2 Filed 04/03/19 Page 16068 - Pageldi. Air netiger
Ai fis ist, ue

a e

 

iy

Jog
—_—__— pa JULIA G

| DOM te
BY: t
UNI Tzb STATES DISTRICT COURT DEPUTY OPERIC

Ee SQCnay

WESTERN DESTRECT OF VIRGINIA

 

   
 
 

CLERK

 

WW DLLTAM LEE Geant IL - PETOTICNER

V5"
GWUEGORT k |

PPITS, BUS 4 US, DEICTMENT OF DEFENSE - UESRONDENT

   
 
 

 

a Voc IS 46C Ct. Wrltam LEE Grant
SUX, ' S71 bX 3) Gor WYTHE RoAD

& >) CUMS T, AMEND WW SPRINGETE LD, LL ©ARR
US (ENST Bimgniy F (QD Be - 52449

vt or CONST, AIO ENO TT
U3 Const AMe Eni) XIV
Case 5:19-cv-00024-MFU Document 2 Filed 04/03/19 Page 2of8 Pageid#: 5

QUEST TONS PRESENTED

WHAT Are THe RAMTL EL CATFONS CF THE UNITED STATES
DEPARTMENT OF DEER NSE RUNNING A DOMestTzce BLACK
OPZILATTON To CNVESTEGATE ComrueTion DN THR FEDER
GOVERN MENT 7

(2) WHERE SHYOLL HENRY IC LSS INGER STAND TRI A, Cie (— OR
War Cerma%

(5) WHERE SHALL Gronge W. Bust, RICHARD "DIU" CHENEY BND

_

DONALD Rumse
OFELD STAND TRIAL FOR TREASON A HE US
Ameer o4 any WAR Crimes oO GAT NST THE US) CE
e

) WHEE
tH Foy tee R4HM EmepnuecL AND Buck AUN STyno TRIAL.
CASON BGRINST THE US. OF AMEnrcy e

(5) WHERE suay HELLY ST
5 L | RopHam |
Pe ee HEL Foren e CLINTON D TRIAL For THE

(> \A5 c
«) * mene SHALL RT CHAD mM. DELEY STAND TRIAL For THe m
© Curra, VADER
-CAGO MAYOR HAR WD LEE WASHENGTON , AnD PuBLEC CORRUPTION ?

CONGER A
Ce Te HEATON, Anp Ay
_ [VERS TAND
AGELWST me, Gant “SHA HILL S TRIAL FOR CONSPE RTM

&) Wer

ee “Tek. SHALL FORM ( -
BN Old (COUNT ~~
. Pra ALVAREZ STAND TRIa. v Gut Nors)) STAT E's ATTORNEY
CHECAGS COPS To oot POR ENTERING A CONSPIRACY Te) BLLOW

BLACK PEO
Cre LEMtInaL Proskcut Ton ¥ RUE FOR SPORT. WE THOUT PEAR OF

ch WHER
STAND

5
(

SHH ~ :
LL FORMER NEW SERSEY GOVERNOR

AL For Peete CORMUPTLON » Cikrs CHRIstrg

f .
| aa. 7
: ? E IP) 3 AD) -
—if—t fC PE) » « 14 |
ef Tarn TPp—_1f) =
AN DD Li Al. Foe spr
Case oT NRT E wi Document 2 Filed 04/03/19 Page 3of8 Pageid#: 6
HTEMENT OF THE CASE

 

 

D on. al CHLTEFS OF STHEE CXtos) Cora,
"THe © SAsémenr OF THE PENTAGON Ky a BD me.
OE SUDGE" AS Te Wier HER TH 0 TO BE
WH CRIMES, f= iz,

GIUANT

VIETNAM WHI Consrre TUTED

TEN SetNerreyp,

ENSES | |
PTAs INETINESS Te THe 9/1 TERT sy
GREGORY
Ic, >
® Le .. HArers Leer THE PENTWGEN EN THE By |

S$ ATORNEY's OFepcE.

| GRANTS Celculy PHONE,
ATEWLT TE SURNEIUL ANCE.

SVEN TEEN. On tye Te STAB DI GANT Wien my GLANT Tren
4) & BUSH Crp, TOS WOW HWE SENT Someone To KI DR
y PENSE, ay Ole ic, UAeezrs ONDERMENED mp Gr i LEG

Ur ’ CANT'S FOL
ne. Crvncr sy NG WE TH MR. GrUAeNTS LAWYERS.

f AS Force is
— OD '
OS WOULD Siwp someone Moat ACT ENG Guy? EN (OLeGE, op
102 THE

Dik. HDRknER MADE
(=) k BN AGEn

I9q Lh 5
ICs TOHIkeE mr, GegnT IN THE Future, Dic. j EARLY

TO LTitwors oF Governor Sderen ecmon
2 AS A POLECY ANALYST IN THe
GOVE RNor., | °

To RypE Mie, GRANT.
EEMENT WI TY
Case 5:19-cv-00024-MFU Document 2 Filed 04/03/19 Page 4of8 Pageid#: 7
ANN Ll. SCHNETDER MAb AN AGkeEment WITH THE Stos

j EN THe LALLY 44905 To HEne mr, Grant EN THe Future. Anw
P/ L. SCHNELDER CSecCrEetHRY oF THE.

GC
(* ay _ oe hers 4 Worn GENEL AND US, DEPARTMENT OF
ATED EN Ie-Cy- 3245 AND 'F-Cv-3261 AND FAL LED
' 5 ALLEGUT ros.

c~ THE Qa U.S. DE PBRTmEwT or SUSTICE (dop) Witve

(0) Tmmuntryr BY KEMOVIENG |6- Cv Rus, 1F- Cv 334), we OWE te re N
-Cv- 3046 To FEDER, COURT,

atte DOS DEFRuLTED GN IG

C¥- 300] AND /F- Cv- $020, AND FATED
Te DENY mit Grant's ALLEGHTTONS.

. VAR LUND, FLco, LSD, Cou, MAICYLYAND, NEBeAska, NDGH, Epny,
a WDTX, RDTY,NDTY, GR Ce, AND Fp, Coie, HAVE WoT Founp mp, GeevT7s

DLLEGMT Fons T BES AB USC GI5 2)
AE USL 1915 (ea BY, Ly Ok
AB US INN (LANEY 135,

a
_ Case 5:19-cv-00024-MFU Document 2 Filed 04/03/19 Page5of8 Pageid#: 8
We US, (oURT OF BPPEMLS Foe THe SI\ENTH CL WET, iS, Court
2? ia Awe -
2 TH ERS Fok THe Pe Ty CLreort, vy
"NINH Ctecorr, by
US) COURT OF APE ws
OF AREAS FOR THe
Re EC UiS. COURT OF Ary
2IGH 7 FFE ALS
DISTRreT Oc or Deupr » OS.

- COURT OF ARPEMLS
FoR TH:
MeIn CLecorr, =

26 pn SOME),
BK. (4S OABL or

14 “SCX ADAN

UF AT TE END OF FOO, Mit. GIANT wits FORAD 10 BEGIN"

NDEI. clmiippiies 7
y y THE cos WOLD SEND GMEONE Te RAPE UTM, ITN GY

THIUAT
Mn. & Pi SEVEN CD) '

GANT SPENT SEVEN (2%) YERS AS pf HOMOSEXUAL,
/ae) .
(15) THE Stes AnD USE GREG
(Ho) ine RY k

STP Bo | AAkers KE ME

_ TRIP np, GGNT OF Hrs ‘ee De Nee E

| TWele's LICENSE,
(le EN AwYy MK. G

SE tis

TCKETS From ONE

POLL TRY: '
CleanT, AND Fane Thoopen TILER PRICE Far PREC SToPs
W3ice fy, =D To Bosnryn 7 witteewny = MI

UE THE Sane mon

cs
(Ki Aust Grecorr i. Ha
a 7 : RZTS UNDIKMZNED MGRYENTs LC
ex, COLLUDENT WITH Mit. GUANT'S La Yes, aa ‘S Glew. DEFENSE By
(20) Mies Grepyr :
oo re NTS LOWYbis (
Te D£smres, COULD N @ THEMSELVES To FILE & morro
- Case 5:19-cv-00024-MFU Document 2 Filed 04/03/19 Page 6of8 Pageid#: 9
(AY BUSH GIR GOI I Hers Kecuwrricd CTHEN LLC Vis. ATTORNEY)

RovGer 2. HEpTON Td CONSPIRE Aeutwst mR. Great:
Ae) Thos ws,

Sure
OF

MTORNEY RobGeR. B. HER TEN CONDUCTED LLUZGHe
TLLAN OF PMR GRANT RY Con Dy

| . CUING TLLEGW ZINTERVI Ewes
MR. GRANT 2WS
CENTS Romney, PREKS, CO- WoRcERS, TE BCH ERS, AND SUPE:

BUS Gn J BR VISORS.,
PEGORY Ic, HAnexrs REC

URVEZL m : UTED NIVEESHR HTL To Ty am

TO os, - NT BY Revoernner my, Grants worn 7

. * GREGORY ke Lence, S AND ACTZoNns

yy .
\—}

AY WHIUE mp,

 
    
 

GReNT Wars EMRE)

CO — WOE iz « by BY THE sh rr

L— . — o D : ia . = OF Ltée .

OF Me Gieawt SUPERVISORS Repos NOES Mes Chaapsr's
Ae) me GREGORY ic, Harets, S ND FTZoNs

A) YR

5) Gent HRS 8 Cry UNDE.

, ¢ yee
Us Si Const: Bint Xn’, AND US

-

S CONST PM END LL? US. CONST AmEny V™
CONST: por END YiV, ‘

ba) Ri Geant Hos }
et - RANT HPS BEEN UNABLE TE PREF 1

+> TRICT,
i

¢

r- ; c i > 7 7 “TT
_ OF VCRGINTA, * COLUMBIA, AND Thr Beste

QS) THe ILD Bas Nor FOUND Mk: Giesay7rs LEG Tro
3 VS Fey

BB AB US MIA EXD
AB US (4 SXAXKLK.Ai);
OW
G5) (i ICT LANSs Sung, ¢ GROKGE L. Ry es ee US CVAXGLIi,
IS-Cv- 1 F05) Yop eh YSSELL TTC 18-Cy- 1232) wi
oS DIT ; | AND PAuUt
- NOT Frys me. GRANTS fy ip ose Bes it mon, -
“i (EX DUZIC i),

A$ USCIN5 CEXAXBILI 1), 0R
AK VC INS (EXALBLA I),

-
— 5:19-cye 24-MFU_ D | t2 Filed 04/03/19 P 7of8 P id#: 10
(zs) ces ERN DESTELT GF UERGrNIn JUDGES LIAN OCR ADY
IS- Cv- 1328)? Robert F, ae
C16 04-449) Di intone C 1§-Cv cy LEONTE m Bern ena
Wh, Groans 4, NY 3. TREwae CI§-Cv-548) bro NOT EEnd
NTS ALLEGATIDNS To Be: A6 USC 915 CXRDODLIY,
AS UX. INBCO(ALDL} i) oz
_ RB USC 14IS(AQYRIC;)),
(3) Drstex _
v TOF COLUMBIA JungEs: THN S. CHUTIOAN C/2- CMS wi)’

JAMES Ko Rother
2 leer CISC 1162 ~ une)s CURE SOPH R. Cooper (1g ’
| , Cv- /AQq—-
AW upon CONTR Las (_I1§-G- 1805-UNy + /& G-1§0-UNA) DID Nee - Bt On
Geant RUZGAT EONS T% BE! 2¢ USC 1415 LALA); zN
Ab USL IIIS OMAK, or
AS USC 1915(EXOXDL.

(62) Donatp rRumsrrup
enuonaains WHS AT AN ATieBes; 9] t) “ ,
CRD WITH TH. CONSENT OF Bus tab ean ul Me GAVE F STAND DOWN”

SD) DIK ¢;
< CHENEY HOD 4 CoNELZCT
Thur - ICT OF INTEREST ORpyY:
Ez INVASION OF LRAG. IN BEY Ive For,

(34) DI CUE
NEY
~ We IRD. 9 Leo MILLION Deyn HIS MULT RUETON STOCK

TAR UNETED Sur,
\ STATES TN VADING Deva,
SD Hriaeyr s

rr

D bits; :
6H Boe” Rebar CLINRN SENT AINZASSAbK J GHersTe PIER STE vies
R2L, LIBYA AS 4A SUICIDE MISSTON “To PREVENT TH AINBASS PDR.

RUDY kT
a ~ 2D CHT Caeey MB
CH) Ames a, “THOMPSGN ASIST Ey Rees Jor H#rorp LEE WASHINGTON:

OF UT OGG nyo ABD Ley Whehtnen DALEY ¢y
a ¥ NV)

©)

MER) Tur
ROL THE MURDER.
a) Case 5:19-cv-00024-MFU Document 2 Filed 04/03/19 Page 8of8 Pageid#: 11
, AMES Re b
dC nm THOMRON Cs Toric 72 PROSEWTE ere
5 eer For PRL TC CoReuPTION “DN EYCWINGE Koy
LY” SUPPRESS Over FOm RICnRD
Thompson TT

Rong oe De movwtre VOTE Tes ALLOW Mims R,
- GOVE RNDE, Gr TLL . |
R FNOLS AS A REPBI + Gan),
Ut) Roce m,

a“

(44) Pry ee
LTP Mo i
CF Ware te eM ORDERED" TH, ASS ASS TMT
THE Reors wp ZON OF DT ba P,
(45) SD Cele a7 Nes
. 2) THE HO use OF S4upD 7 9 OK EZ
a Bree ux COmazry ty THE Q/i TE roy

SEEKS HIF Ther pew IN (CUNPRNSHTORY DAMBEC ES,

<— b, 7 7
OT) S PN CARTER ZS THR BEstT ISTE BeoTHER. A k<rp C

ULD ASk For,
